Exhibit 10.2
 
WARRANT EXERCISE AGREEMENT


This Warrant Exercise Agreement (this “Agreement”) is entered into as of January
7, 2016, by and among OXIS International, Inc., a Delaware corporation (the
“Company”), and the parties listed on Schedule A hereto.


WHEREAS, the Company and Bristol Investment Fund, Ltd. (“Bristol”) are party to
that certain Securities Purchase Agreement dated October 25, 2006, as amended
from time to time (the “2006 Purchase Agreement”), pursuant to which the Company
issued (i) Series A Warrants to Purchase Series A Common Stock (the “2006 Series
A Warrants”) and (ii) Series B Warrants to Purchase Series B Common Stock (the
“2006 Series B Warrants” and, together with the 2006 Series A Warrants, the
“2006 Warrants”);


WHEREAS, the Company and Bristol are party to that certain Securities Purchase
Agreement dated October 8, 2008, as amended from time to time (the “2008
Purchase Agreement”), pursuant to which the Company issued Warrants to Purchase
Common Stock (the “2008 Warrants”);


WHEREAS, the Company and Bristol are party to that certain Securities Purchase
Agreement dated October 8, 2008, as amended from time to time (the “2008
Purchase Agreement”), pursuant to which the Company issued Warrants to Purchase
Common Stock (the “2008 Warrants”);


WHEREAS, the Company and Bristol are party to that certain Securities Purchase
Agreement dated March 19, 2009, as amended from time to time (the “March 2009
Purchase Agreement”), pursuant to which the Company issued Warrants to Purchase
Common Stock (the “March 2009 Warrants”);


WHEREAS, the Company and Bristol are party to that certain Securities Purchase
Agreement dated April 7, 2009, as amended from time to time (the “April 7, 2009
Purchase Agreement”), pursuant to which the Company issued Warrants to Purchase
Common Stock (the “April 7, 2009 Warrants”);


WHEREAS, the Company and Bristol are party to that certain Securities Purchase
Agreement dated April 28, 2009, as amended from time to time (the “April 28,
2009 Purchase Agreement”), pursuant to which the Company issued Warrants to
Purchase Common Stock (the “April 28, 2009 Warrants”);


WHEREAS, the Company and Bristol are party to that certain Securities Purchase
Agreement dated May 21, 2009, as amended from time to time (the “May 2009
Purchase Agreement”), pursuant to which the Company issued Warrants to Purchase
Common Stock (the “May 2009 Warrants”);


WHEREAS, the Company and Bristol are party to that certain Securities Purchase
Agreement dated June 25, 2009, as amended from time to time (the “June 2009
Purchase Agreement”), pursuant to which the Company issued Warrants to Purchase
Common Stock (the “June 2009 Warrants”);


WHEREAS, the Company and Theorem Group LLC (“Theorem”), UFFS Inc, DBA Union
Fidelity Defined Benefit Pension Plan, Adam Cohen (“Cohen”), Alim Kassam
(“Kassam”), Blake Scheifele, Brainstorm Investor Partners, EA Oxis, LLC, East
Ventures, Inc. (“East Ventures”), Eastern Advisors Capital, Ltd., Elan
Zivotofsky, Fred Hindler, Greg Bernstein, Hookipa Capital Partners, Inc., Howard
Knee, Joshua Leichtberg, Ken Grebenstein, Leslie Canter (“Canter”), Marla
Kantor, Natalie Merdinger, Richard Cohen, RM Pension Plan, Schlesinger, Sophis
Fundamental Value Fund LP, The Maize Family Trust Dated March 21, 1997 (the
forgoing individuals collectively, the “October 2009 Warrant Holders”) are party
to that certain Securities Purchase Agreement dated October 1, 2009, as amended
from time to time (the “October 2009 Purchase Agreement”), pursuant to which the
Company issued (i) Series A Warrants to Purchase Series A Common Stock (the
“2009 Series A Warrants”) and (ii) Series B Warrants to Purchase Series B Common
Stock (the “2009 Series B Warrants” and, together with the 2009 Series A
Warrants, the “2009 Warrants”);
 
 
- 1 -

--------------------------------------------------------------------------------

 


WHEREAS, the Company, Net Capital, LLC (“Net Capital”) and Bristol are party to
that certain Convertible Demand Promissory Note dated February 7, 2011, as
amended from time to time (the “February 2011 Purchase Agreement”), pursuant to
which the Company issued (i) Series A Warrants to Purchase Series A Common Stock
(the “February 2011 Series A Warrants”) and  (ii) Series B Warrants to Purchase
Series B Common Stock (the “February 2011 Series B Warrants” and, together with
the February 2011 Series A Warrants, the “February 2011 Warrants”);


WHEREAS, the Company and Bristol are party to that certain Convertible Demand
Promissory Note dated March 4, 2011, as amended from time to time (the “March
2011 Purchase Agreement”), pursuant to which the Company issued (i) Series A
Warrants to Purchase Series A Common Stock (the “March 2011 Series A Warrants”)
and  (ii) Series B Warrants to Purchase Series B Common Stock (the “March 2011
Series B Warrants” and, together with the March 2011 Series A Warrants, the
“March 2011 Warrants”);


WHEREAS, the Company and Net Capital are party to that certain Convertible
Demand Promissory Note dated April 4, 2011, as amended from time to time (the
“April 2011 Purchase Agreement”), pursuant to which the Company issued (i)
Series A Warrants to Purchase Series A Common Stock (the “April 2011 Series A
Warrants”) and  (ii) Series B Warrants to Purchase Series B Common Stock (the
“April 2011 Series B Warrants” and, together with the April 2011 Series A
Warrants, the “April 2011 Warrants”);


WHEREAS, each of Brannon LLP (“Brannon”), Theorem, Kassam, Farhad Rastamian,
Canter, Bristol (the forgoing individuals and entities, collectively, the “June
2011 Warrant Holders”) and the Company are party to that certain Securities
Purchase Agreement dated June 1, 2011, as amended from time to time (the “June
2011 Purchase Agreement”), pursuant to which the Company issued (i) Series A
Warrants to Purchase Series A Common Stock (the “June 2011 Series A Warrants”)
and  (ii) Series B Warrants to Purchase Series B Common Stock (the “June 2011
Series B Warrants” and, together with the June 2011 Series A Warrants, the “June
2011 Warrants”);


WHEREAS, the Company and Theorem are party to that certain Securities Purchase
Agreement dated October 26, 2011, as amended from time to time (the “October
2011 Purchase Agreement”), pursuant to which the Company issued (i) Series A
Warrants to Purchase Series A Common Stock (the “October 2011 Series A
Warrants”) and (ii) Series B Warrants to Purchase Series B Common Stock (the
“October 2011 Series B Warrants” and, together with the October 2011 Series A
Warrants, the “October 2011 Warrants”);


WHEREAS, each of Neel Anand, WestPak Consulting, Brannon, Alpha Capital Anstalt
(“Alpha”), Cohen, Canter (the forgoing individuals and entities, collectively,
the “November 2011 Warrant Holders”) and the Company are party to that certain
Securities Purchase Agreement dated November 13, 2011, as amended from time to
time (the “November 2011 Purchase Agreement”), pursuant to which the Company
issued (i) Series A Warrants to Purchase Series A Common Stock (the “November
2011 Series A Warrants”) and (ii) Series B Warrants to Purchase Series B Common
Stock (the “November 2011 Series B Warrants” and, together with the November
2011 Series A Warrants, the “November 2011 Warrants”);
 
 
- 2 -

--------------------------------------------------------------------------------

 


WHEREAS, each of Theorem, East Ventures, Bristol (the forgoing individuals and
entities, collectively, the “ March 2012 Warrant Holders”) and the Company are
party to that certain Securities Purchase Agreement dated March 23, 2012, as
amended from time to time (the “March 2012 Purchase Agreement”) and Transaction
Documents (as defined in the 2012 Purchase Agreement), pursuant to which the
Company issued (i) Series A Warrants To Purchase Series A Common Stock (the
“March 2012 Series A Warrants”) and (ii) Series B Warrants To Purchase Series B
Common Stock (the “March 2012 Series B Warrants” and, together with the March
2012 Series A Warrants, the “March 2012 Warrants”);


WHEREAS, each of Theorem, Net Capital, Bristol (the forgoing individuals and
entities, collectively, the “ May 2012 Warrant Holders”) and the Company are
party to that certain Securities Purchase Agreement dated May 22, 2012, as
amended from time to time (the “May 2012 Purchase Agreement”) and Transaction
Documents (as defined in the May 2012 Purchase Agreement), pursuant to which the
Company issued (i) Series A Warrants To Purchase Series A Common Stock (the “May
2012 Series A Warrants”) and (ii) Series B Warrants To Purchase Series B Common
Stock (the “May 2012 Series B Warrants” and, together with the May 2012 Series A
Warrants, the “May 2012 Warrants”);


WHEREAS, Bristol  and the Company are party to that certain Securities Purchase
Agreement dated June 7, 2012, as amended from time to time (the “June 2012
Purchase Agreement”) and Transaction Documents (as defined in the June 2012
Purchase Agreement), pursuant to which the Company issued (i) Series A Warrants
To Purchase Series A Common Stock (the “June 2012 Series A Warrants”) and (ii)
Series B Warrants To Purchase Series B Common Stock (the “June 2012 Series B
Warrants” and, together with the June 2012 Series A Warrants, the “June 2012
Warrants”);


WHEREAS, Bristol  and the Company are party to that certain Securities Purchase
Agreement dated August 10, 2012, as amended from time to time (the “August 2012
Purchase Agreement”) and Transaction Documents (as defined in the August 2012
Purchase Agreement), pursuant to which the Company issued (i) Series A Warrants
To Purchase Series A Common Stock (the “August 2012 Series A Warrants”) and (ii)
Series B Warrants To Purchase Series B Common Stock (the “August 2012 Series B
Warrants” and, together with the August 2012 Series A Warrants, the “August 2012
Warrants”);


WHEREAS, the Company and Theorem are party to that certain Note Agreement dated
December 31, 2013, as amended from time to time (the “2013 Purchase Agreement”),
pursuant to which the Company issued Warrants to Purchase Common Stock (the
“2013 Warrants”);


WHEREAS, each of East Ventures, Adam Kasower (“Kasower”), SV Booth Investment
III, John Brady, Bristol Capital LLC, Canyons Trust, Bristol, Munt Trust, Greg
McPherson, Alpha (the forgoing individuals and entities, collectively, the “July
2014 Warrant Holders”) and the Company are party to that certain Securities
Purchase Agreement dated July 24, 2014, as amended from time to time (the “July
2014 Purchase Agreement”), pursuant to which the Company issued Warrants to
Purchase Common Stock (the “July 2014 Warrants”);


WHEREAS, each of William Heavener (“Heavener”), Gianna Simone Baxter, Anthony
Baxter, Red Mango Ltd. (“Red Mango”), Kasower (the forgoing individuals and
entities, collectively, the “October 2014 Warrant Holders”) and the Company are
party to that certain Securities Purchase Agreement dated October 14, 2014, as
amended from time to time (the “October 2014 Purchase Agreement”), pursuant to
which the Company issued Warrants to Purchase Common Stock (the “October 2014
Warrants”);


WHEREAS, Bristol and the Company are party to that certain Second Amendment to
Consulting Agreement dated December 29, 2014, as amended from time to time (the
“December 2014 Consulting  Agreement”), pursuant to which the Company issued
Warrants to Purchase Common Stock (the “December 2014 Warrants”);
 
 
- 3 -

--------------------------------------------------------------------------------

 


WHEREAS, each of Theorem, Korompis, Raymond Pribadi, Bristol, Kasower, Alpha,
Heavener, Gianna Simone Baxter, Anthony Baxter, Red Mango, Scott Williams, Barry
Wolfe (the forgoing individuals and entities, collectively, the “March 2015
Warrant Holders”) and the Company are party to that certain Securities Purchase
Agreement dated March 12, 2015, as amended from time to time (the “March 2015
Purchase Agreement”), pursuant to which the Company issued Warrants to Purchase
Common Stock (the “March 2015 Warrants”);


WHEREAS, each of Heavener, Gianna Simone Baxter, Anthony Baxter, Kasower, Craig
Osborne (the forgoing individuals collectively, the “July 2015 Warrant Holders”)
and the Company are party to that certain Securities Purchase Agreement dated
July 8, 2015, as amended from time to time (the “July 2015 Purchase Agreement”),
pursuant to which the Company issued Warrants to Purchase Common Stock (the
“July 2015 Warrants”);


WHEREAS, each of Heavener, Gianna Simone Baxter, Anthony Baxter, Kasower, Craig
Osborne, Theorem, Oakmore Opportunity Fund I, LP (“Oakmore”) (the forgoing
individuals collectively, the “October 2015 Warrant Holders”) and the Company
are party to that certain Securities Purchase Agreement dated October 15, 2015,
as amended from time to time (the “October 2015 Purchase Agreement”), pursuant
to which the Company issued Warrants to Purchase Common Stock (the “October 2015
Warrants”);


WHEREAS, Bristol and the Company are party to that certain Fourth Amendment to
Consulting Agreement dated October 1, 2015, as amended from time to time (the
“October 2015 Consulting  Agreement”), pursuant to which the Company issued
Warrants to Purchase Common Stock (the “October 2015 Compensation Warrants”);


WHEREAS, each of Heavener, JLS Ventures, LLC, Equity One Research, LLC (the
forgoing individuals collectively, the “November 2015 Warrant Holders”) and the
Company are party to that certain Securities Purchase Agreement dated October
15, 2015, as amended from time to time (the “November 2015 Purchase Agreement”),
pursuant to which the Company issued Warrants to Purchase Common Stock (the
“November 2015 Warrants”);


WHEREAS, each of Alpha, Bristol, (the forgoing individuals collectively, the
“December 2015 Warrant Holders”) and the Company are party to that certain
Securities Purchase Agreement dated December 3, 2015, as amended from time to
time (the “December 2015 Purchase Agreement”), pursuant to which the Company
issued Warrants to Purchase Common Stock (the “December 2015 Warrants”);


WHEREAS, 2006 Warrants, 2008 Warrants, March 2009 Warrants, April 7, 2009
Warrants, April 28, 2009 Warrants, May 2009 Warrants, June 2009 Warrants,
October 2009 Warrants, February 2011 Warrants, March 2011 Warrants, April 2011
Warrants, June 2011 Warrants, October 2011 Warrants, November 2011 Warrants,
March 2012 Warrants, May 2012 Warrants, June 2012 Warrants, August 2012, 2013
Warrants, July 2014 Warrants, October 2014 Warrants, December 2014 Warrants,
March 2015 Warrants, July 2015 Warrants, October 2015 Warrants, October 2015
Consulting Warrants, November 2015 Warrants and December 2015 Warrants are
herein collectively referred to as the “Warrants”;


WHEREAS, Bristol, 2009 Warrant Holders, Net Capital, June 2011 Warrant Holders,
Theorem, November 2011 Warrant Holders, March 2012 Warrant Holders, May 2012
Warrant Holders, July 2014 Warrant Holders, October 2014 Warrant Holders, March
2015 Warrant Holders, July 2015 Warrant Holders, October 2015 Warrant Holders,
November 2015 Warrant Holders and December 2015 Warrant Holders are herein
collectively referred to as the “Warrant Holders”;
 
 
- 4 -

--------------------------------------------------------------------------------

 


WHEREAS, the 2006 Purchase Agreement, 2008 Purchase Agreement, March 2009
Purchase Agreement, April 7, 2009 Purchase Agreement, April 28, 2009 Purchase
Agreement, May 2009 Purchase Agreement, June 2009 Purchase Agreement, October
2009 Purchase Agreement, February 2011 Purchase Agreement, March 2011 Purchase
Agreement, April 2011 Purchase Agreement, June 2011 Purchase Agreement, October
2011 Purchase Agreement, November 2011 Purchase Agreement, March 2012 Purchase
Agreement, May 2012 Purchase Agreement, June 2012 Purchase Agreement, August
2012 Purchase Agreement , 2013 Purchase Agreement, July 2014 Purchase Agreement,
October 2014 Purchase Agreement, December 2014 Consulting Agreement, March 2015
Purchase Agreement, July 2015 Purchase Agreement, October 2015 Purchase
Agreement, October 2015 Consulting Agreement, November 2015 Purchase Agreement
and December 2015 Purchase Agreement are herein collectively referred to as the
“Prior Subscription Agreements”;


WHEREAS, the Prior Subscription Agreements and the Warrants are herein
collectively referred to as the “Prior Transaction Documents”;


WHEREAS, each Warrant Holder hereby agrees to exercise all Warrants held by such
Warrant Holder, and the Company agrees to issue to each Warrant Holder upon
exercise of such Warrants, which exercise shall be cashless and for no
additional consideration, the number of shares of Common Stock set forth
opposite such Warrant Holder’s name on Schedule B hereto (the “Warrant Shares”);


NOW, THEREFORE, in consideration of the rights and benefits that they will each
receive in connection with this Agreement, the parties, intending to be legally
bound, agree as follows:


1. Cancellation of Warrants; Issuance of Warrant Shares.  Subject to the terms
and conditions of this Agreement, at the Closing (as defined herein) the Company
shall issue to each Warrant Holder, pursuant to the automatic cashless exercise
of the Warrants then held by such Warrant Holder, such number of Warrant Shares
set forth beside such Warrant Holder’s name on Schedule B attached hereto (the
“Warrant Exercise”).  From and after the Closing, the Warrants shall solely
represent the right to receive the Warrant Shares hereunder.


2. Closing.


(a) Closing.  The closing of the Warrant Exercise shall occur upon the Company’s
receipt of executed counterpart signature pages to this Agreement from Warrant
Holders scheduled to receive an aggregate of at least 9,883,037 Warrant Shares
herein or therein (such date, the “Closing Date”), at the offices of DLA Piper
LLP (US), counsel to the Company (“DLA Piper”), located at 401 Congress Avenue,
Suite 2500, Austin, Texas 78701 (the “Closing”).  Prior the Closing, or within
five (5) business days thereafter, the Warrant Holders shall deliver their
physical Warrants (or if such Warrants are lost, mutilated or destroyed, a lost
warrant affidavit and indemnity agreement in substantially the form attached
hereto as Exhibit A (each, an “Affidavit”)) to the Company for cancellation.


(b) Delivery of Shares.  Within five (5) business days from the receipt of the
physical Warrants (or Affidavit, as applicable), the Company shall deliver the
Warrant Shares to the Warrant Holders in accordance with the Schedule B.


(c) Conditions to Warrant Holders’ Obligations at Closing.  The obligations of
each Warrant Holder participating at the Closing are subject to the fulfillment
at or before Closing of each of the following conditions, any of which may be
waived in writing by the Warrant Holders who will be entitled to receive at
least a majority of the Warrant Shares under this Agreement (the
“Majority-in-Interest Warrant Holders”):
 
 
- 5 -

--------------------------------------------------------------------------------

 


i. The representations and warranties of the Company contained in Section 5
shall be true and correct on and as of the Closing.


ii. The Company shall have performed or fulfilled all agreements and obligations
contained herein required to be performed or fulfilled by the Company before the
Closing.


iii. The Company shall have complied with, and the offer and issuance of the
Warrant Shares pursuant to this Agreement shall be effective under, all federal
and state securities laws applicable to the cashless exercise of the Warrants
and offer and issuance of the Warrant Shares to the Warrant Holders.


(d) Conditions to the Company’s Obligations at Closing.  The obligations of the
Company to close with each Warrant Holder participating at the Closing are
subject to the fulfillment at or before the Closing of each of the following
conditions, any of which may be waived in writing by the Company.


i. The representations and warranties of such Warrant Holder contained in
Sections 4 and 5 (if applicable) shall be true and correct on and as of the
Closing.


ii. Such Warrant Holder shall have performed or fulfilled all agreements,
obligations and conditions contained herein and required to be performed or
fulfilled by such Warrant Holder before the Closing.


iii. All authorizations, approvals or permits, if any, of any governmental
authority or regulatory body of the United States or any state or foreign
country that are required in connection with the lawful issuance of the Warrant
Shares pursuant to this Agreement shall be duly obtained and effective as of the
Closing.  The Company shall have obtained all necessary state securities law
permits and qualifications, or have the availability of exemptions therefrom,
required by any state for the offer and issuance of the Warrant Shares.


3. Representations and Warranties of the Company.  The Company hereby represents
and warrants to each Warrant Holder as of the date hereof as follows:


(a) Organization and Standing.  The Company is a corporation duly organized,
validly existing under, and by virtue of, the laws of the State of Delaware, and
is in good standing under such laws.  The Company has all requisite corporate
power and authority to own and operate its properties and assets and to carry on
its business as presently conducted.  The Company is duly qualified and
authorized to transact business and is in good standing as a foreign corporation
in each jurisdiction in which the failure to so qualify would have a material
adverse effect on its business, properties or financial condition.


(b) Corporate Power.  The Company has all requisite legal and corporate power
and authority to execute and deliver this Agreement, to issue the Warrant Shares
hereunder, and to carry out and perform its obligations under the terms of this
Agreement and the transactions contemplated hereby.


(c) Authorization.  All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution,
delivery and performance of this Agreement, the authorization, sale, issuance
and delivery of the Warrant Shares and the performance of all of the Company’s
obligations hereunder have been taken or will be taken prior to the
Closing.  This Agreement has been duly executed by the Company and constitutes
valid and legally binding obligations of the Company, enforceable against the
Company in accordance with their respective terms, subject to the laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and rules of law governing specific performance, injunctive relief or other
equitable remedies.
 
 
- 6 -

--------------------------------------------------------------------------------

 


(d) Valid Issuance of Stock.  The Warrant Shares, when issued, sold and
delivered in compliance with the provisions of this Agreement, will be duly and
validly issued, fully paid and nonassessable and issued in compliance with
applicable federal and state securities laws.  Such Warrant Shares will also be
free and clear of any liens or encumbrances; provided, however, that the Warrant
Shares shall be subject to the provisions of this Agreement and restrictions on
transfer under state and/or federal securities laws.  The Warrant Shares are not
subject to any preemptive rights, rights of first refusal or restrictions on
transfer.


(e) Offering.  Subject in part on the accuracy of the Warrant Holder’s
representations in Sections 4 and 5 (if applicable) hereof, the offer, sale and
issuance of the Warrant Shares in conformity with the terms of this Agreement
constitute transactions exempt from registration under the Securities Act of
1933, as amended (the “Securities Act”) and from all applicable state securities
laws.


(f) Governmental Consents.  No consent, approval, qualification or authority of,
or registration or filing with, any local, state or federal governmental
authority on the part of the Company is required in connection with the valid
execution, delivery or performance of this Agreement, or the offer, sale or
issuance of the Shares, or the consummation of any transaction contemplated
hereby, except (i) such filings as have been made prior to the date hereof and
(ii) such additional post-closing filings as may be required to comply with
applicable federal and state securities laws (including but not limited to any
Form D or Form 8-K filings), and with applicable general corporation laws of the
various states, each of which will be filed with the proper authority by the
Company in a timely manner.


(g) Disclosure.  As soon as practicable following the date of this Agreement,
but in any event not later than four (4) business days following the date of
this Agreement, the Company shall file with the Securities and Warrant Exercise
Commission a Current Report on Form 8-K the (“Current Report”) relating to the
transactions contemplated by, and describing the material terms and conditions
of, this Agreement.  The Current Report shall include a copy of this Agreement
as an exhibit.  Upon filing of the Current Report with the Securities and
Exchange Commission, the Warrant Holders shall not be in possession of any
material, nonpublic information received from the Company, any of its
subsidiaries or any of their respective officers, directors, employees or
agents, that is not disclosed in the Current Report.


4. Representations and Warranties of all Warrant Holders.  Each Warrant Holder,
for itself and for no other person, hereby represents and warrants as of the
date hereof to the Company as follows:


(a) Organization and Standing.  The Warrant Holder is either an individual or an
entity duly organized, validly existing under, and by virtue of, the laws of the
jurisdiction of its incorporation or formation, and is in good standing under
such laws.


(b) Corporate Power.  The Warrant Holder has all right, corporate, partnership,
limited liability company or similar power and authority to execute and deliver
this Agreement, to effect the Warrant Exercise hereunder, and to carry out and
perform its obligations under the terms of this Agreement and the transactions
contemplated hereby.


(c) Authorization.  All corporate, partnership, limited liability company or
similar action, as applicable on the part of such Warrant Holder, necessary for
the authorization, execution, delivery and performance of this Agreement, the
Warrant Exercise and the performance of all of such Warrant Holder’s obligations
hereunder have been taken or will be taken prior to the Closing.  This Agreement
has been duly executed by the Warrant Holder and constitutes valid and legally
binding obligations of such Warrant Holder, enforceable against such Warrant
Holder in accordance with their respective terms, subject to the laws of general
application relating to bankruptcy, insolvency and the relief of debtors and
rules of law governing specific performance, injunctive relief or other
equitable remedies.
 
 
- 7 -

--------------------------------------------------------------------------------

 


(d) Governmental Consents.  No consent, approval, qualification or authority of,
or registration or filing with, any local, state or federal governmental
authority on the part of the Company is required in connection with the valid
execution, delivery or performance of this Agreement, or the offer, sale or
issuance of the Warrant Shares, or the consummation of any transaction
contemplated hereby, except such filings as have been made prior to the date
hereof.


(e) Own Account.  Such Warrant Holder understands that the Warrant Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law in reliance upon exemptions from regulation
for non-public offerings and is acquiring the Warrant Shares as principal for
its own account and not with a view to or for distributing or reselling such
Warrant Shares or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any
such Warrant Shares in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or  regarding the distribution of such Warrant
Shares in violation of the Securities Act or any applicable state securities
law.  Such Warrant Holder agrees that the Warrant Shares or any interest therein
will not be sold or otherwise disposed of by such Warrant Holder unless the
shares are subsequently registered under the Securities Act and under
appropriate state securities laws or unless the Company receives an opinion of
counsel satisfactory to it that an exception from registration is available.


(f) Warrant Holder Status.  The Warrant Holder is either: (i) an “accredited
investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under
the Securities Act or (ii) a “qualified institutional buyer” as defined in Rule
144A under the Securities Act.  Such Warrant Holder is not required to be
registered as a broker-dealer under Section 15 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”).


(g) Experience of Warrant Holder.  Such Warrant Holder, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Warrant Shares, and has so evaluated
the merits and risks of such investment.


(h) Ability to Bear Risk.  Such Warrant Holder understands and acknowledges that
in investment in the Company is highly speculative and involves substantial
risks.  Such Warrant Holder is able to bear the economic risk of an investment
in the Warrant Shares and is able to afford a complete loss of such investment.


(i) General Solicitation.  Such Warrant Holder is not accepting the Warrant
Shares as a result of any advertisement, article, notice or other communication
regarding the Warrant Shares published in any newspaper, magazine or similar
media or broadcast over television or radio or presented at any seminar or any
other general solicitation or general advertisement.


(j) Disclosure of Information.  Such Warrant Holder has had the opportunity to
receive all additional information related the Company requested by it and to
ask questions of, and receive answers from, the Company regarding the Company,
including the Company’s business management and financial affairs, and the terms
and conditions of this offering of the Warrant Shares.  Such questions were
answered to such Warrant Holder’s satisfaction.  Such Warrant Holder has also
had access to copies of the Company’s filings with the Securities Exchange
Commission under the Securities Act and Exchange Act.  The Warrant Holder
believes that it has received all the information such Warrant Holder considers
necessary or appropriate for deciding whether to consummate the Warrant
Exercise.  The Warrant Holder understands that such discussions, as well as any
information issued by the Company, were intended to describe certain aspects of
the Company’s business and prospects, but were not necessarily a through or
exhaustive description.  The Warrant Holder acknowledges that any business plans
prepared by the Company have been, and continue to be, subject to change and
that any projections included in such business plans or otherwise are
necessarily speculative in nature and it can be expected that some or all of the
assumptions underlying the projections will not materialize or will vary
significantly from actual results.
 
 
- 8 -

--------------------------------------------------------------------------------

 


(k) Residency.  The residency of the Warrant Holder (or in the case of a
partnership or corporation, such entity’s principal place of business) is
correctly set forth on the signature pages attached hereto.


(l) Security Holdings.  The Warrants held by each Warrant Holder, as applicable,
as of the date hereof are correctly described on Schedule B attached
hereto.  The Warrant Holder does not hold any other securities or equity
interests in the Company other than what is set forth opposite such Warrant
Holder’s name on Schedule B attached hereto, Schedule B to the Note Conversion
Agreement, dated January 7, 2016 and Schedule B to the Preferred Stock Exchange
Agreement, dated January 7, 2016, each of which is incorporated herein by
reference as though fully set forth herein and made a part of this Agreement.


(m) Tax Matters.  The Warrant Holder has reviewed with its own tax advisors the
U.S. federal, state, local and foreign tax consequences of this investment and
the transaction contemplated by this Agreement.  The Warrant Holder understands
that it (and not the Company) shall be responsible for its own tax liability
that may arise as a result of this investment and the transactions contemplated
by this Agreement.


(n) Restrictions on Transferability; No Endorsement.  The Warrant Holder has
been informed of and understand the following:


i. there are substantial restrictions on the transferability of the Warrant
Shares; or


ii. no federal or state agency has made any finding or determination as to the
fairness for public investment, nor any recommendation nor endorsement of the
Warrant Shares.


(o) No Other Representation by the Company.  None of the following information
has ever been represented, guaranteed or warranted to the Warrant Holder,
expressly or by implication by any broker, the Company, or agent or employee of
the foregoing, or by any other Person:


i. the approximate or exact length of time that the Warrant Holder will be
required to remain a holder of the Warrant Shares;


ii. the amount of consideration, profit or loss to be realized, if any, as a
result of an investment in the Company; or


iii. that the past performance or experience of the Company, its officers,
directors, associates, agents, affiliates or employees or any other person will
in any way indicate or predict economic results in connection with the plan of
operations of the Company or the return on investment.


5. Representations, Warranties and Covenants of Non-US Warrant Holders.  Each
Warrant Holder who is a Non-U.S. Person (as defined herein) hereby represents
and warrants to the Company as follows (provided however a Warrant Holder may
not make the representation in this Section 5 if it so indicates on such Warrant
Holder’s signature page):
 
 
- 9 -

--------------------------------------------------------------------------------

 


(a) Certain Definitions.  As used herein, the term “United States” means and
includes the United States of America, its territories and possessions, any
state of the United States and the District of Columbia, and the term “Non-U.S.
person” means any person who is not a U.S. person (as defined in Regulation S)
or is deemed not to be a U.S. person under Rule 902(k)(2) of the Securities Act.


(b) Reliance on Representations and Warranties by the Company.  This Agreement
is made by the Company with such Warrant Holder who is a Non-U.S. person
(“Non-U.S. Warrant Holder”) in reliance upon such Non-U.S. Warrant Holder’s
representations and warranties made herein.


(c) Regulation S.  Such Non-U.S. Warrant Holder has been advised and
acknowledges that:


i. the Warrant Shares have not been registered under the Securities Act, the
securities laws of any state of the United States or the securities laws of any
other country;


ii. in issuing and selling the Warrant Shares to such Non-U.S. Warrant Holder
pursuant to hereto, the Company is relying upon the “safe harbor” provided by
Regulation S and/or on Section 4(a)(2) under the Securities Act;


iii. it is a condition to the availability of the Regulation S “safe harbor”
that the Warrant Shares not be offered or sold in the United States or to a U.S.
person until the expiration of a period of one year following the Closing Date;
notwithstanding the foregoing, prior to the expiration of one year after the
Closing (the “Restricted Period”), the Warrant Shares may be offered and sold by
the holder thereof only if such offer and sale is made in compliance with the
terms of this Agreement and either: (A) if the offer or sale is within the
United States or to or for the account of a U.S. person, the securities are
offered and sold pursuant to an effective registration statement or pursuant to
Rule 144 under the Securities Act or pursuant to an exemption from registration
requirements of the Securities Act, or (B) the offer and sale is outside the
United States and to other than a U.S. person.


(d) Certain Restrictions on Warrant Shares.  Such Non-U.S. Warrant Holder agrees
that with respect to the Shares until the expiration of the Restricted Period:


i. such Non-U.S. Warrant Holder, its agents or its representatives have not and
will not solicit offers to buy, offer for sale or sell any of the Shares or any
beneficial interest therein in the United States or to or for the account of a
U.S. person during the Restricted Period; notwithstanding the foregoing, prior
to the expiration of the Restricted Period, the Warrant Shares may be offered
and sold by the holder thereof only if such offer and sale is made in compliance
with the terms of this Agreement and either: (A) if the offer or sale is within
the United States or to or for the account of a U.S. person, the securities are
offered and sold pursuant to an effective registration statement or pursuant to
Rule 144 under the Securities Act or pursuant to an exemption from registration
requirements of the Securities Act; or (B) the offer and sale is outside the
United States and to a person other than a U.S. person; and


ii. such Non-U.S. Warrant Holder shall not engage in hedging transactions with
regards to the Warrant Shares unless in compliance with the Securities Act.


The foregoing restrictions are binding upon subsequent transferees of the
Warrant Shares, except for transferees pursuant to an effective registration
statement.  Such Non-U.S. Warrant Holder agrees that after the Restricted
Period, the Warrant Shares may be offered or sold within the United States or to
or for the account of a U.S. person only pursuant to applicable securities laws.
 
 
- 10 -

--------------------------------------------------------------------------------

 


(e) Directed Selling.  Such Non-U.S. Warrant Holder has not engaged, nor is it
aware that any party has engaged, and such Non-U.S. Warrant Holder will not
engage or cause any third party to engage, in any directed selling efforts (as
such term is defined in Regulation S) in the United States with respect to the
Shares.


(f) Location of Non-U.S. Warrant Holder. Such Non-U.S. Warrant Holder: (i) is
domiciled and has its principal place of business or registered office outside
the United States; (ii) certifies it is not a U.S. person and is not acquiring
the Warrant Shares for the account or benefit of any U.S. person; and (iii) at
the time of Closing, the Non-U.S. Warrant Holder or persons acting on the
Non-U.S. Warrant Holder’s behalf in connection therewith are located outside the
United states.


(g) Distributor; Dealer.  Such Non-U.S. Warrant Holder is not a “distributor”
(as defined in Regulation S) or a “dealer” (as defined in the Securities Act).


(h) Notation of Restrictions.  Such Non-U.S. Warrant Holder acknowledges that
the Company shall make a notation in its stock books regarding the restrictions
on transfer set forth in this section and shall transfer such shares on the
books of the Company only to the extent consistent therewith.


(i) Compliance with Laws. Such Non-U.S. Warrant Holder is satisfied as to the
full observance of the laws of such Non-U.S. Warrant Holder’s jurisdiction in
connection with the Warrant Exercise, including (i) the legal requirements
within such Non-U.S. Warrant Holder’s jurisdiction for the Warrant Exercise,
(ii) any foreign Warrant Exercise restrictions applicable to such Warrant
Exercise, (iii) any governmental or other consents that may need to be obtained
and (iv) the income tax and other tax consequences, if any, that may be relevant
to the Warrant Exercise, holding, redemption, sale or transfer of such
securities.  Such Non-U.S. Warrant Holder’s participation in the Warrant
Exercise, and such Non-U.S. Warrant Holder’s continued beneficial ownership of
the Warrant Shares will not violate any applicable securities or other laws of
such Non-U.S. Warrant Holder’s jurisdiction.


6. Waiver and Release.


(a) Each Warrant Holder expressly forfeits and waives any and all anti-dilution
and piggyback registration rights under any and all Prior Transaction Documents
or otherwise applicable to the Warrants, including any anti-dilution rights such
Warrant Holder may have with respect to the issuances of any capital stock or
other securities of the Company pursuant to previous transactions and pursuant
to this Agreement.


(b) Each Warrant Holder unconditionally, irrevocably and absolutely releases and
discharges the Company, and any parent and subsidiary corporations, divisions
and affiliated corporations, partnerships or other entities of the Company, past
and present, as well as the Company’s past and present employees, officers,
directors, agents, principals, shareholders, successors and assigns from all
claims, losses, demands, interests, causes of action, suits, debts,
controversies, liabilities, costs, expenses and damages related to the waiver of
anti-dilution and piggyback registration rights above, any security interest
pursuant to any Prior Transaction Documents or otherwise over any collateral of
the Company, or related in any way to any rights such Warrant Holder may have to
equity or debt securities of the Company, other than as set forth on the
schedules hereto.  This release includes, but is not limited to, any tort,
contract, common law, constitution or other statutory claims (including but not
limited to any claims for attorneys’ fees, costs and expenses).
 
 
- 11 -

--------------------------------------------------------------------------------

 


(c) Each of the Warrant Holders and the Company expressly waives such Warrant
Holder’s or Company’s (as applicable) right to recovery of any type, including
damages or reinstatement, in any administrative court or action, whether state
or federal, and whether brought by such Warrant Holder or Company or on such
Warrant Holder’s or Company’s (as applicable) behalf, related in any way to the
matters released herein.


(d) Each of the Warrant Holders and the Company acknowledges that it may
discover facts or law different from, or in addition to, the facts or law that
it knows or believes to be true with respect to the claims released in this
Agreement and agrees, nonetheless, that this Agreement and the release contained
in it shall be and remain effective in all respects notwithstanding such
different or additional facts or the discovery of them.


(e) Each of the Warrant Holders and the Company declares and represents that it
intends this Agreement to be complete and not subject to any claim of mistake,
and that the release of the claims described herein expresses a full and
complete release and it intends the release of such claims to be final and
complete.


(f) The parties acknowledge that this release is not intended to bar any claims
that, by statute, may not be waived.


7. Trading Restrictions.  At all times during the one-year period immediately
following the Closing, beginning on the Closing Date, each Warrant Holder hereby
agrees with the Company and the other Warrant Holders that such Warrant Holder
shall not sell any shares of the Company’s capital stock in excess of the
greater of the following volume limitations: (a) on any one day, the number of
shares equal to 10% of the Company’s trading volume for the immediately
preceding trading day and (b) in any 22 trading day period, the number of shares
equal to 10% of the Company’s trading volume for such 22 trading day
period.  Notwithstanding the foregoing, the restrictions set forth in this
Section 7 will terminate with respect to any Warrant Shares that are covered by
an effective registration statement that may be filed by the Company.  The
parties hereto acknowledge and agree that the Company is under no obligation to
register any of the Warrant Shares.


8. Miscellaneous.


(a)  
Legends.

 
i. The Warrant Holders hereby acknowledge that a legend may be placed on any
certificates representing any of the Warrant Shares to the effect that the
Warrant Shares represented by such certificates are subject to a hold period and
may not be traded until the expiry of such hold period except as permitted by
applicable securities legislation.
 
ii. The Warrant Holders hereby acknowledge and agree to the Company making a
notation on its records or giving instructions to the registrar and transfer
agent of the Company (along with any successor transfer agent of the Company,
the “Transfer Agent”) in order to implement the restrictions on transfer set
forth and described in this Agreement.
 
iii. Certificates evidencing the Warrant Shares shall not contain any legend
(including any legend under this Section 8(a)): (i) while a registration
statement covering the resale of such security is effective under the Securities
Act, (ii) following any sale of such Warrant Shares pursuant to Rule 144, (iii)
if such Warrant Shares are eligible for sale under Rule 144 or (iv) if such
legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Securities and Exchange Commission). The Company shall
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
cause its counsel to issue a legal opinion to the Transfer Agent promptly if
required by the Transfer Agent to effect the removal of the legend hereunder. If
all or any portion of a Warrant is exercised at a time when there is an
effective registration statement to cover the resale of the Warrant Shares, or
if the Warrant Shares may be sold under Rule 144 or if such legend is not
otherwise required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission) then such Warrant Shares shall be issued free of all legends.
The Company agrees that following such time as such legend is no longer required
under this Section 8(a), it will, no later than three business days following
the delivery by a Warrant Holder to the Company or the Transfer Agent of a
certificate representing Warrant Shares issued with a restrictive legend (such
third business day, the “Legend Removal Date”), deliver or cause to be delivered
to such Warrant Holder a certificate representing such shares that is free from
all restrictive and other legends. The Company may not make any notation on its
records or give instructions to the Transfer Agent that enlarge the restrictions
on transfer set forth in this Section 8. Certificates for Warrant Shares subject
to legend removal hereunder shall be transmitted by the Transfer Agent to the
Warrant Holder by crediting the account of the Warrant Holder's prime broker
with the Depository Trust Company System as directed by such Warrant Holder.
 
iv. In addition to the Warrant Holder's other available remedies, the Company
shall pay to a Warrant Holder, in cash, as partial liquidated damages and not as
a penalty, for each $1,000 of Warrant Shares (based on the VWAP of the Common
Stock of the Company on the date such Warrant Shares are submitted to the
Transfer Agent) delivered for removal of the restrictive legend and subject to
Section 8(a)(iii), $10 per business day (increasing to $20 per business day five
(5) business days after such damages have begun to accrue) for each business day
after the Legend Removal Date until such certificate is delivered without a
legend. Nothing herein shall limit such Warrant Holder's right to pursue actual
damages for the Company's failure to deliver certificates representing any
Warrant Shares as required by this Agreement, and such Warrant Holder shall have
the right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief.
For the purposes of this section, "VWAP" means, for any date, the price
determined by the first of the following clauses that applies: (a) if the Common
Stock is then listed or quoted on a Trading Market, the daily volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on the Trading Market on which the Common Stock is then listed or quoted as
reported by Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City
time) to 4:02 p.m. (New York City time)), (b) if the OTC Bulletin Board is not a
Trading Market, the volume weighted average price of the Common Stock for such
date (or the nearest preceding date) on the OTC Bulletin Board, (c) if the
Common Stock is not then listed or quoted for trading on the OTC Bulletin Board
and if prices for the Common Stock are then reported in the "Pink Sheets"
published by Pink OTC Markets, Inc. (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported, or (d) in all other cases, the fair
market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Purchasers of a majority in interest of
the Securities then outstanding and reasonably acceptable to the Company, the
fees and expenses of which shall be paid by the Company. For the purposes of
this section, “Trading Market” means any of the following markets or exchanges
on which the Common Stock is listed or quoted for trading on the date in
question: the NYSE MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the
Nasdaq Global Select Market, the New York Stock Exchange, the OTC Bulletin
Board, or any market of the OTC Markets, Inc. (or any successors to any of the
foregoing).


(b) Registration Rights.  Holders of Warrant Shares will have the registration
rights described in Exhibit B hereto.


(c) Transfers.  Subject to Section 7 above, the Company hereby confirms that it
will not require a legal opinion or “no action” letter from any Warrant Holder
who desires to transfer the Warrant Shares in compliance with Rule 144
promulgated by the Securities and Exchange Commission under the Securities Act
(“Rule 144”).
 
 
- 13 -

--------------------------------------------------------------------------------

 


(d) Tacking.  Each party hereto acknowledges that the holding period for the
Warrant Shares may be tacked back to the date such Warrant exercised therefor
was initially issued.
 
(e) Furnishing of Information.
 
i. Until the earliest of the time that no Warrant Holder owns Warrant or Warrant
Shares, the Company covenants to maintain the registration of its Common Stock
under Section 12(b) or 12(g) of the Exchange Act.  During the period that the
Warrant Holders own Warrants or Warrant Shares, the Company shall timely file
(or obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company pursuant to the Exchange
Act, even if the Company is not then subject to the reporting requirements of
the Exchange Act.
 
ii. At any time during the period commencing on the Closing Date and ending at
such time that all of the Warrant Shares may be sold without the requirement for
the Company to be in compliance with Rule 144(c)(1) and otherwise without
restriction or limitation pursuant to Rule 144, if the Company shall fail for
any reason to satisfy the current public information requirement under Rule
144(c) (a "Public Information Failure") then, in addition to such Warrant
Holder's other available remedies, the Company shall pay to a Warrant Holder, in
cash, as partial liquidated damages and not as a penalty, by reason of any such
delay in or reduction of its ability to sell the Warrants or Warrant Shares, an
amount in cash equal to two percent (2.0%) of the aggregate exercise price of
the Warrants that were exercised by such Warrant Holder pursuant to this
Agreement on the day of a Public Information Failure and on every thirtieth
(30th) day (pro rated for periods totaling less than thirty days) thereafter
until the earlier of: (a) the date such Public Information Failure is cured, and
(b) such time that such public information is no longer required for the Warrant
Holders to transfer the Warrant Shares pursuant to Rule 144. The payments to
which a Warrant Holder shall be entitled pursuant to this Section 8(d)(ii) are
referred to herein as "Public Information Failure Payments." Public Information
Failure Payments shall be paid on the earlier of (i) the last day of the
calendar month during which such Public Information Failure Payments are
incurred and (ii) the third (3rd) business day after the event or failure giving
rise to the Public Information Failure Payments is cured. In the event the
Company fails to make Public Information Failure Payments in a timely manner,
such Public Information Failure Payments shall bear interest at the rate of 1.5%
per month (prorated for partial months) until paid in full. Nothing herein shall
limit such Warrant Holder’s right to pursue actual damages for the Public
Information Failure, and such Warrant Holder shall have the right to pursue all
remedies available to it at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief.


(f) Reliance on Representations and Warranties by the Company.  Each Warrant
Holder acknowledges that the representations and warranties contained herein are
made by it with the intention that such representations and warranties may be
relied upon by the Company and its legal counsel in determining the Warrant
Holder’s eligibility to purchase the Warrant Shares under applicable securities
legislation, or (if applicable) the eligibility of others on whose behalf it is
contracting hereunder to purchase the Warrant Shares under applicable securities
legislation.  The Warrant Holder further agrees that the representations and
warranties made by the Warrant Holder will survive the Warrant Exercise and will
continue in full force and effect notwithstanding any subsequent disposition of
the Warrant Holder of such Warrant Shares.


(g) Fees and Expenses.  Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the preparation, execution, delivery and
performance of this Agreement.
 
 
- 14 -

--------------------------------------------------------------------------------

 


(h) Entire Agreement.  This Agreement, together with the schedules attached
hereto, contain the entire understanding of the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
oral or written with respect to such matters.


(i) Notices.  All notices, demands requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice.  Any notice or other communication required or permitted to
be given hereunder shall be deemed effective (a) upon hand delivery or delivery
by facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall occur first.  The addresses for such
communications shall be: (i) if to the Company, to: OXIS International, Inc.,
Attn: Chief Executive Officer, 4830 West Kennedy Blvd., Suite 600, Tampa,
Florida 33609, facsimile: 813-436-5588, with a copy (which shall not constitute
notice) to DLA Piper LLP (US), Attn: Paul Hurdlow, 401 Congress Avenue, Suite
2500, Austin, Texas 78701, facsimile: +1.512.457.7001, attn.: Paul Hurdlow, and
(iii) if to the Warrant Holders, to the addresses and fax numbers as indicated
on the signature pages attached hereto.


(j) Amendments; Waivers.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Warrant Holders holding at least a
majority in interest of the Shares then outstanding or, in the case of a waiver,
by the party against whom enforcement of any such waived provision is sought;
provided, that all waivers, modifications, supplements or amendments effected by
less than all Warrant Holders impact all Warrant Holders in the same
fashion.  No waiver with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.


(k) Headings.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.


(l) Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.


(m) No Third-Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective successors and assigns, and is not for
the benefit of, nor may any provision hereof be enforced by, any other Person.


(n) Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the transactions
contemplated hereby shall be governed by and construed and enforced in
accordance with the internal laws of the State of Delaware, without regard to
the principals of conflicts of law thereof.  Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts of Delaware.  Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts of Delaware for the
adjudication of any dispute hereunder or in connection herewith or the
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not venue for such proceeding.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Agreement and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.
 
 
- 15 -

--------------------------------------------------------------------------------

 


(o) Survival.  The representations and warranties contained herein shall survive
the Closing for the applicable statute of limitations.


(p) Execution.  This Agreement may be executed in one or more counterparts, all
of which when taken together shall be considered one and the same agreement, it
being understood that the parties need not sign the same counterpart.  In the
event that any signature is delivered by facsimile transmission or by email
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature was an original thereof.


(q) Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ, an alternative means
to achieve the same or substantially the same result as that contemplated by
such term, provision, covenant or restriction.  It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.


(r) Independent Nature of Obligations and Rights.  The obligations of each
Warrant Holder and hereunder are several and not joint with the obligations of
any other Warrant Holder, and no Warrant Holder shall be responsible in any way
for the performance or non-performance of the obligations of any other Warrant
Holder hereunder.  Nothing contained herein and no action taken by any Warrant
Holder hereto shall be deemed to constitute the Warrant Holders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Warrant Holders are in any way acting in concert
or as a group with respect to such obligations or the transactions contemplated
hereby.


(s) No Third Party Beneficiaries.  Nothing in this Agreement shall provide any
benefit to any third party nor entitle any third party to any claim, cause of
action, remedy or right of any kind, it being the intent of the parties hereto
that this Agreement shall not otherwise be construed as a third party
beneficiary contract.


(t) Construction.  The parties hereto agree that each of them and/or their
respective counsel have reviewed and have had an opportunity to revise this
Agreement and the schedules attached hereto.  This Agreement shall be construed
according to its fair meaning and not strictly for or against any party.  The
word “including” shall be construed to include the words “without
limitation.”  In this Agreement, unless the context otherwise requires,
references to the singular shall include the plural and vice versa.


(u) WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT OR PROCEEDING IN ANY JURISDICTION
BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH KNOWINGLY
ANDINTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRAIL BY
JURY.




[Remainder of page intentionally left blank]
 
 
- 16 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Warrant Exercise Agreement to
be duly executed and delivered as of the date and year first written above.

 

 
“Company”
 
OXIS INTERNATIONAL, INC.
         
 
By:
      Name:       Title:            

 
 
 
 
 


Signature page to
Warrant Exercise Agreement
(Company)
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Warrant Exercise Agreement to
be duly executed and delivered as of the date and year first written above.
 



  “Warrant Holders”           If by an individual:                    
 
Printed Name:
      Residency:                       If by an entity:                     Name
of entity             By:       Printed Name:       Title:       Principal Place
of Business:                                       Address for Notice:          
                    Facsimile:                    

 
 
 
 
 
 
 


Signature page to
Warrant Exercise Agreement
(Warrant Holders)


 
 

--------------------------------------------------------------------------------

 
 
Schedule A


Parties


Adam Cohen
Adam Kasower
Alim Kassam
Alpha Capital Anstalt
Anthony Baxter
Barry Wolfe
Blake Scheifele
Brainstorm Investor Partners
Brannon LLLP
Bristol Capital LLC
Bristol Investment Fund Ltd
Canyons Trust
Craig Osborne
EA Oxis, LLC
East Ventures, Inc
Eastern Advisors Capital, Ltd
Elan Zivotofsky
Equity One Research LLC
Farhad Rastanian
Fred Hindler
Gianna Simone Baxter
Greg Bernstein
Greg McPherson
Hookipa Capital Partners, Inc.
Howard Knee
James W. Heavener
JLS Ventures LLC
John Brady
Joshua Leichtberg
Ken Grebenstein
Les Canter
Marla Kantor
Munt Trust
Natalie Merdinger
Neel Anand
Net Capital, LLC
Oakmore Opportunity Fund I LP
Piter Korompis
Raymond Pribadi
Red Mango Ltd
Richard Cohen
RM Pension Plan
Schlesinger
Scott Williams
Sophis Fundamental Value Fund LP
SV Booth Investments III
The Maize Family Trust Dated March 21, 1997
 
 
 

--------------------------------------------------------------------------------

 
 
Theorem Group LLC
UFFS Inc, DBA Union Fidelity Defined Benefit Pension Plan
WestPak Consulting


 
 

--------------------------------------------------------------------------------

 
 
Schedule B


Warrant Shares


(see attached)
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


LOST WARRANT AFFIDAVIT AND INDEMNITY AGREEMENT




[_______________] (the “Warrant Holder”), by and through its duly authorized
person, hereby certifies:


1.           This Lost Warrant Affidavit and Indemnity Agreement (the
“Agreement”), entered into effective as of [_____________ __, 20__], relates to
(1) the Securities Purchase Agreement (the “Purchase Document”) dated as of
[______________ __, 20__] by and among OXIS International, Inc., a Delaware
corporation (the “Company”) and the Warrant Holder, and (2) the [Series __
Warrants to Purchase Series ___ Common Stock] (the “Warrant”) dated as of
[______________ __, 20__], issued by the Company to Warrant Holder.


2.           Warrant Holder hereby represents, warrants, and agrees as follows:


a.           After having conducted a diligent investigation of its records and
files, Warrant Holder has been unable to find the Warrant and believes that such
Warrant has been lost, misfiled, misplaced, or destroyed.


b.           Warrant Holder has not assigned, encumbered, endorsed, pledged, or
hypothecated the Warrant, or otherwise transferred to another individual or
entity any right, title, interest, or claim in, to, or under the Warrant.


c.           Warrant Holder agrees that if it ever finds the Warrant, it will
promptly notify Company of the existence of the Warrant, mark the Warrant as
canceled, and forward the Warrant to Company or the Company’s designee.


d.           Warrant Holder shall indemnify Company for, and hold Company
harmless from and against, any damages, liabilities, losses, claims (including
any claim by any individual or entity for the collection of any sums due under
or with respect to such Warrant), or expenses arising out of, or resulting from,
(i) Warrant Holder’s inability to find and deliver the Warrant to Company, or
(ii) any inaccuracy or misstatement of fact in, or breach of any representation,
warranty, agreement, or duty in or under, this Agreement.


3.           This Agreement may be executed in counterparts, each of which shall
be identical and all of which, when taken together, shall constitute one and the
same instrument.


4.           This Agreement shall be governed by and construed in accordance
with the law of the State of Delaware (without regard to any conflicts of laws
provisions thereof).


[Remainder of page intentionally left blank]
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
The parties have caused this Agreement to be duly executed and delivered by
their proper and duly authorized officers as of the date first written above.



 
“WARRANT HOLDER”
          If by an individual:        
 
Printed Name:
                      If by an entity:             Name of entity            
By:       Printed Name:       Title:    

 
 
 
ACCEPTED AND AGREED




“COMPANY”


OXIS INTERNATIONAL, INC.
a Delaware corporation






By:                                                                               
Printed Name:                                                            
Title:                                                                    
       
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


REGISTRATION RIGHTS


1.1 Company Registration.  If the Company shall determine to register any of its
securities either for its own account or the account of a security holder or
holders, other than a registration relating solely to employee benefit plans, a
registration relating to a corporate reorganization or other Rule 145
transaction, or a registration on any registration form that does not permit
secondary sales, the Company will:
 
(a) promptly give written notice of the proposed registration to all Warrant
Holders; and
 
(b) use its commercially reasonable efforts to include in such registration (and
any related qualification under blue sky laws or other compliance), except as
set forth in Section 1.2(b) of this Exhibit B below, and in any underwriting
involved therein, all of such Registrable Securities as are specified in a
written request or requests made by any Warrant Holder or Warrant Holders
received by the Company within 10 days after such written notice from the
Company is mailed or delivered.  Such written request may specify all or a part
of a Warrant Holder’s Registrable Securities.
 
1.2 Underwriting.  If the registration of which the Company gives notice is for
a registered public offering involving an underwriting, the Company shall so
advise the Warrant Holders as a part of the written notice given pursuant to
Section 1.2(a)(i) of this Exhibit B.  In such event, the right of any Warrant
Holder to registration pursuant to this Section 1.2 shall be conditioned upon
such Warrant Holder’s participation in such underwriting and the inclusion of
such Warrant Holder’s Registrable Securities in the underwriting to the extent
provided herein.  All Warrant Holders proposing to distribute their securities
through such underwriting shall (together with the Company, the Other Selling
Stockholders and other holders of securities of the Company with registration
rights to participate therein distributing their securities through such
underwriting) enter into an underwriting agreement in customary form with the
representative of the underwriter or underwriters selected by the Company.
 
Notwithstanding any other provision of this Section 1.2, if the underwriters
advise the Company in writing that marketing factors require a limitation on the
number of shares to be underwritten, the underwriters may (subject to the
limitations set forth below) limit the number of Registrable Securities to be
included in, the registration and underwriting.  The Company shall so advise all
holders of securities requesting registration, and the number of shares of
securities that are entitled to be included in the registration and underwriting
shall be allocated, as follows: (i) first, to the Company for securities being
sold for its own account, and (ii) second, to the Warrant Holders and Other
Selling Stockholders requesting to include Registrable Securities and Other
Shares in such registration statement based on the pro rata percentage of
Registrable Securities and Other Shares held by such Warrant Holders and Other
Selling Stockholders, assuming exercise and (iii) third, to the Other Selling
Stockholders requesting to include Other Shares in such registration statement
based on the pro rata percentage of Other Shares held by such Other Selling
Stockholders, assuming exercise.
 
If a person who has requested inclusion in such registration as provided above
does not agree to the terms of any such underwriting, such person shall also be
excluded therefrom by written notice from the Company or the underwriter.  The
Registrable Securities or other securities so excluded shall also be withdrawn
from such registration.  Any Registrable Securities or other securities excluded
or withdrawn from such underwriting shall be withdrawn from such registration.
 
 
 

--------------------------------------------------------------------------------

 
 
1.3 Right to Terminate Registration.  The Company shall have the right to
terminate or withdraw any registration initiated by it under this Exhibit B
prior to the effectiveness of such registration whether or not any Warrant
Holder has elected to include securities in such registration.
 
1.4 Definitions.  The following definitions shall apply for the purposes of this
Exhibit B:
 
(a) “Other Selling Stockholders” shall mean persons other than Warrant Holders
who, by virtue of agreements with the Company, are entitled to include their
Other Shares in certain registrations hereunder.
 
(b) “Other Shares” shall mean shares of Common Stock, other than Registrable
Securities (as defined below), with respect to which registration rights have
been granted.
 
(c) “Registrable Securities” shall mean (i) shares of Common Stock issued or
issuable pursuant to the exercise of the Warrants and (ii) any Common Stock
issued as a dividend or other distribution with respect to or in exchange for or
in replacement of the shares referenced in (i) above; provided, however, that
Registrable Securities shall not include any shares of Common Stock described in
clause (i) or (ii) above which have previously been registered or which have
been sold to the public either pursuant to a registration statement or Rule 144,
or which have been sold in a private transaction in which the transferor’s
rights under this Agreement are not validly assigned in accordance with this
Agreement.
 









--------------------------------------------------------------------------------
